EXHIBIT 10.37

LEASE

            This Lease is made and entered into by and between Parks Wood
Products represented by its Agent, Noles-Frye Realty, Inc. hereinafter referred
to as Lessor and whose mailing address and designation shall be 108 Hilton
Court, Pineville, Louisiana 71360 and ISA Real Estate, LLC hereinafter referred
to as Lessee whose mailing address shall be P.O. Box 32428, Louisville, Kentucky
40232.

            WITNESSETH:

ARTICLE I.

LEASE PREMISES

            Lessor in consideration of the covenants and agreements hereinafter
set forth does by these presents demise, lease and let unto lessee, who accepts,
the following described premises:

            700 Expressway Drive consisting of 7.7 acres of real property with a
38,000 square foot warehouse, and a 400 sq. foot office set forth thereon
(hereinafter referred to as the "Premises")

ARTICLE II.

MODIFICATION OF LEASED PREMISES

            Lessor shall at its cost make the following repairs to the existing
structure: Building lease "as is" present condition. The Lessee shall at
Lessee's sole cost provide the following items or modifications: As per Lessee's
needs with prior approval from Lessor.

            Anything in this to the contrary notwithstanding, Lessor shall not
be in default of any provision of this lease of such performance shall be
delayed or prevented by strike, were, Act of God, or other cause beyond the
control of the party seeking to be excused from such performance.

            If the Premises to be leased are vacant prior to the commencement
date of this lease, Lessor will afford Lessee reasonable access to the leased
Premises prior to the commencement date hereinafter set forth, for the purpose
of inspection, measuring, or Installing or arranging for the installation of
fixtures, but only to the extent that such activity proceeds without interfering
with the Lessor's contractors, sub-contractors and their respective employees in
the construction of the above described modifications. By giving Lessee access
to the leased Premises prior to the commencement date, Lessor assumes no
responsibility whatsoever for damage to persons entering the leased Premises or
injury to Premises brought in or upon the leased Premises, nor shall he be
entitled to any rent by reason or such access.

ARTICLE III.

TERM

            The term of, this lease is for twenty-four (24) months beginning
March 1, 2007 and ending February 28th, 2009 (the "Term"). At any time prior to
the end of the Term, the Lessee shall have the exclusive option to purchase the
Premises on the terms contained in Article V below. Alternatively, at the end of
the Term the Lessee shall have the right to renew the Term for an additional
twenty-four (24) month period on the same terms and conditions as are set forth
herein.

ARTICLE IV.

RENTAL

            As consideration of this lease, Lessee agrees to pay Lessor by check
payable to Parks Wood Products mailed or delivered to 108 Hilton Court,
Pineville, LA 71380 or its successor, as rental for the above described Premises
during the term hereof the sum of five thousand two hundred and fifty ($5,250)
dollars per month. All rentals shall be payable in advance on or before the 1st
day of each calendar month during the terms hereof. After the 5th day of the
month, a 5% late charge will be added to the rental payment due.

ARTICLE V.

OPTION TO PURCHASE

            At any time prior to the expiration of the Term of this Lease, the
Lessee shall have the exclusive option to purchase the property for a purchase
price of five hundred and seventy five thousand ($575,000) dollars (the
"Purchase Price") on the following terms and conditions.

            In the event the Lessee desires to purchase the Premise, Lessee
shall notify the Lessor in writing of its intention to exercise its option. Said
closing shall occur within 60 days of the receipt of said notice by the Lessor.
The closing (the "Closing") shall be held at a location to be mutually agreed
upon by the parties.

            In such event, the Premises will be sold "AS IS", subject to receipt
of a general warranty deed by the Lessee (or the equivalent thereof in
Louisiana). An unencumbered, marketable title to the real property described
herein shall be conveyed by deed of general warranty, with the usual covenants
such as any title company will insure, except easements of record, restrictive
covenants of record as to use and improvement of the property, and except
applicable regulations imposed by the planning commission. Should title prove
defective and such defect cannot be remedied prior to the Closing as defined
below, Lessee may, in its sole discretion upon written notice to the Lessor,
extend the closing date or retract its offer to purchase the Premises.

            At closing, the security deposit being held by the Lessor hereunder
shall be applied (and credited) toward the Purchase Price.

            At Closing, each party shall pay the usual and customary closing
costs ordinarily to be borne by such party, respectively. All taxes shall be
pro-rated as of the date of ClosingLEASE.

            At any time prior during the Term of the Lease, the Lessee shall be
permitted to perform a Phase I and/or Phase Il investigation of the Premises,
provided such investigation(s) are performed solely at the cost of the Lessee.
Lessee agrees that if in the course of conducting its own investigation, it
discovers a condition on the Premises that it believes must be reported to
governmental authorities; it shall promptly notify Lessor of the condition.
Lessor shall bear the responsibility of reporting any such condition to the
proper governmental authorities unless (i) such condition is an immediate threat
to the health, welfare or safety of any individuals or the environment or (ii)
the environmental engineer performing the investigation is obligated by law to
report such condition to regulatory authorities.

            Notwithstanding anything to the contrary contained elsewhere in this
Agreement, the Lessor shall reduce the Purchase Price by the cost of any
environmental remediation that the Lessee is anticipated to incur in bringing
the Premises up to local, state and federal standards. For purposes of this
agreement "remediation" costs shall include, but not be limited to the disposal
of contaminated soils (i.e. special waste non-hazardous and, hazardous waste
disposal), soil replacement, and professional and technical costs relating to
such remediation.

            Notwithstanding the foregoing, the Lessor shall receive a minimum of
three (3) months rent under this Agreement.

ARTICLE VI.

USE OF PREMISES

            Lessee shall use the Premises for the sole purpose of conducting the
business as a scrap metal processing and storage facility. Notwithstanding
anything to the contrary contained elsewhere in this Agreement, prior to the
execution of this Agreement the Lessor shall have provided evidence to the
Lessee that the Premises are zoned and permitted such that the Lessee will be
able to operate its business on the Premises for the Lessee's intended purpose.

            Subject to prior approval by Lessor as to size and location, Lessee
may erect a sign not exceeding 8 feet in height on the exterior of the Premises
Lessee shall install its sign at its own expense and may remove it at the
termination of this lease. Lessee agrees that such sign will be erected and
maintained in compliance with the requirements of all governmental departments
having jurisdiction over the demised Premises. Any damages to the building as a
result of the removal of Lessee's sign shall be repaired the expense of Lessee.

            This paragraph shall not be applicable to the roof and/or structural
parts of the demised Premises Lessee agrees at its own cost and expense, during
the term of this lease, to comply with all orders, rules, regulations, and
requirements of ever kind and nature relating to the Premises, now or hereafter
in force, of the federal, state, municipal or other governmental authorities,
applicable to the manner of Lessee's use and occupancy thereof, or operations
made by the Lessee. The Lessee will pay all costs and expenses incidental to
such compliance, and will indemnify any save harmless the Lessor free of the
expense or damage by reason of any notice, violations or penalties filed against
or imposed upon the Premises, or against the Lessor as owner thereof, because of
the failure of the Lessee to comply with the provisions of this paragraph.
Should the Lessee fail to comply with any of the provisions contained in this
paragraph the Lessor may, after ten (10) days written notice to the Lessee,
comply therewith, and the cost and expense of so doing may be paid by the Lessor
and shall be charged against the Lessee as an additional rent, becoming due upon
demand. Lessee agrees to indemnify and save harmless the Leseor from and against
any and all judgments, decrees, penalties, costs and expenses by reason of such
non-compliance.

            Lessee shall, at the termination of this lease, peacefully quit,
surrender and deliver up the leased Premises, broom clean and in as good
condition as received, natural deterioration excepted.

            Lessee shall not permit any unlawful activity in the leased Premises
and shall comply with all lawful laws and ordinances pertaining to the conduct
of Lessee's business.

            In the event the demised Premises are part of a shopping center or
building complex, garbage, trash and other refuse shall be kept in the kind of
containers as specified by Lessor and shall be placed at the location at the
demised Premises designated by Lessor. In the event the demised Premises are
part of a shopping center or building complex, Lessee shall not use the common
area of the shopping center or building complex for business purposes.

            Lessee shall keep the outside areas immediately adjoining the
demised Premises clean and shall not place or allow to be placed any
obstructions or merchandise thereon.

            Prior to March 1, 2007, the Lessor shall cause the Premises to be
free of debris both on the land itself and within the buildings contained on the
Premises. The buildings shall be furnished to the Lessee in broom-clean
condition.

ARTICLE VII.

HOLDING OVER

            Any holding over by Lessee of the leased Premises after the
expiration of this lease shall operate and be construed as a tenancy from month
to month at a rental to be negotiated.

ARTICLE VIII.

COMMON AREA

            In the event the demised Premises are part of a shopping center or
building complex, common area means all areas, space, lighting, equipment, and
special services provided by the Lessor for the common or joint use of benefit
of the occupants of the shopping center, or building complex, their employees,
agents, customers and other invitees, including but not limited to. parking
area, access roads, driveways, retaining walls, landscaped areas and sidewalks.

            Lessor agrees to maintain the common area in a good and useable
condition, adequately lighted, and free and clear from trash and debris.
Notwithstanding the foregoing the outside yard shall be maintained by the
Lessee.

ARTICLE IX.

REPAIRS

            Lessee shall be responsible for all repairs and maintenance to the
leased Premises during the term of the lease, other than structural repairs to
the Premises which shall remain the obligation of the Lessor (e.g. roof repairs,
steel support restoration and repairs, if any, to the foundations of any
buildings and/or concrete block).

ARTICLE X.

LIABILITY

            Lessor shall not be liable for injury or damage by vice or defect to
Lessee or anyone on the Premises who derived the right to be thereon from Lessee
unless Lessor knew or should have known of such vice or defect or had notice
thereof and failed to remedy it within a reasonable time, or unless the injury
or damage was caused by Lessor's failure to keep the foundation, roof, and
exterior walls in a structurally safe and sound condition.

            Lessee shall, during the term of this lease, indemnify the Lessor
and hold it harmless against all claims, demands and judgments for loss, damage
or injury to persons or Premises resulting or accruing by reason of the use and
occupancy of the demised Premises.

            Lessor shall not be liable for any damages done or occasioned by or
from plumbing, gas or water, steam or other pipes or sewerage or the bursting,
leaking or running of any cistern, tank, wash stand, water, closet, or waste
pipe, in, above, upon, or about said Premises, nor for damage occasioned by
water being upon or coming through the roof, skylight, trap door or otherwise,
nor for any damage arising from acts of negligence of co-lessees, occupants of
the same building, or any owners or occupants of adjoining or contiguous
Premises, unless such damage is occasioned by the negligence of the Lessor, or
by the failure of the Lessor to make repairs required under the terms hereof.

            Lessee agrees that at its own cost and expense it shall procure and
enforce in the names of Lessor and Lessee, general liability insurance against
any and all claims for injuries for persons or Premises occurring in, on or
about the demised Premises, including all damage from signs, glass, awnings,
fixtures Or other appurtenances now or hereafter upon the demised Premises,
during the term of this lease, such insurance at all times to have a combined
single limit of not less than $1,000,000.00 for bodily injuries to one or more
persons and Premises damage in any one accident. Such insurance shall be written
with a company or companies who are authorized to engage in the business of
general liability insurance in the State of Louisiana, and it shall be delivered
to the Lessor with customary certificates evidencing such paid up insurance,
which certificates are to be issued by the insurance companies.

ARTICLE Xl.

UTILITIES

            Lessee agrees to pay all charges for utilities, including all
sewerage disposal services, water, gas, heat, electric current, and other public
utilities furnished to or consumed by it, in or upon the demised Premises during
the term hereof, and all meter deposits and charges for initial connection of
all utilities will be paid by Lessee. To the extent the Premises require
separate utility metering, such separate metering will be installed at the
Lessor's cost.

ARTICLE XII.

ASSIGNMENT AND SUBLETTING

            Lessee shall not sublease all or any part of the Premises nor assign
this lease, without first obtaining the written consent of Lessor; said consent
shall not be unreasonably withheld.

ARTICLE XIII.

INSURANCE AND TAXES

            Lessee shall carry in Lessor's name fire and extended coverage
insurance in an amount equal to not less than 90% of the insurable value of the
leased Premises, the premium therefor to be paid by Lessee. Should any insured
loss occur, the insurance proceeds shall be paid to Lessor. Lessee shall furnish
Lessor with proof of insurance, both general liability and fire and extended
coverage prior to commencement of this Lease.

            Lessee shall also pay any and all real estate and ad valorem taxes,
assessed against the demised Premises.

ARTICLE XIV.

SUBORDINATION

            Lessor reserves the right to subject and subordinate this lease at
all times to the lien of any first mortgage or any first deed of trust placed
upon Lessor's interest in the said Premises, or upon the land or Premises upon
which the leased Premises are a part, or upon any building hereafter placed upon
the land which the leased Premises form a part and Lessee shall execute and
deliver, upon the demand of Lessor, its successors or assigns, such further
instrument subordinating this lease to the lien of any such mortgage or deed of
trust provided that such mortgage or deed of trust shall recognize the validity
and continuance of this lease in the event of foreclosure or by conveyance in
lieu of foreclosure, so long as Lessee shall not be in default under the terms
of this lease.

            If the leased Premises or any part hereof or Premises of which the
leased Premises are a part are at any time subject to a first mortgage or a
first deed of trust and this lease or the rentals are assigned to such mortgage,
trustee or beneficiary, and the Lessee is given written notice thereof,
including the post office address of such assignee, than to afford ouch assignee
and opportunity to make performance for and on behalf of the Lessor, Lessee
shall give written notice in the manner set forth herein to such assignee,
simultaneously with the giving of any written notice to Lessor required to be
given by Lessee to Lessor.

ARTICLE XV.

FAILURE

            Should a petition in bankruptcy, receivership, or respite be filed
by or against Lessee or upon Lessee's suspension of business, failure or
insolvency, the rent for the whole unexpired term of this lease shall, without
putting Lessee in default, at once become due and exigible, and in any event
Lessor shall have the option either at once to demand the entire rent for the
whole term, or any renewal thereof, or to immediately cancel this lease, without
putting Lessee in default, Lessee to remain responsible for all past due
rentals, damages and losses suffered by Lessor, Lessee hereby assenting thereto
and expressly waiving the legal notice to vacate the Premises.

ARTICLE XVI.

DEFAULT

            Should Lessee fail or neglect to pay the rental or any other sums of
money due under the terms of this lease, or should Lessee fail or neglect to
perform any other of its obligations hereunder, Lessor shall notify Lessee in
writing of such fact and if Lessee fails to pay such amounts as may be due, or
to perform such obligation within fifteen (15) days after delivery of such
notice, Lessor shall, without any further notice or putting in default, have the
right to declare the remaining installments of rent immediately due. Lessor
shall also have the option and right to declare this lease terminated and may
enter upon and take possession of the Premises without the necessity of any
legal action, reserving unto Lessor the right to enforce collection of any past
due rental to the time of re-entry. Lessee agrees to pay an attorney fee of
twenty-five (25%) percent of the amount due in the event any claim for rental,
taxes, insurance, maintenance charges, and/or any other sum which may be due by
Lessee under this lease is placed in the hands of an attorney for collection
after the same becomes due, and in addition, agrees to pay interest at the rate
of eight (8%) percent per annum of all such past due sums.

            In the event this lease shall be terminated as herein before
provided, or otherwise, or-if the demised Premises or any part thereof shall be
abandoned by the Lessee, if the lease be not terminated or if the lease be
terminated, Lessor may in its own behalf, relet the whole or any portion of the
said Premises for any period equal to or greater or less than the remainder of
the term, for any sum which it may deem reasonable, to any tenant which it may
deem suitable and satisfactory, and for any use and purpose for which it may
deem appropriate, and in connection with any such lease, the Lessor may make
such changes in the character of the improvements on the Premises and may grant
concessions or free rent as the Lessor may determine to be appropriate or
helpful in effecting such lease, without affecting the liability of the Lessee
hereunder.

            In the event this lease be terminated by summary proceedings or as
herein before provided, or if the Premises have been abandoned and whether or
not the Premises be relet, the Lessor shall be entitled to recover from the
Lessee, and the Lessee shall pay to the Lessor in addition to any other damages
becoming due hereunder, the following: An amount equal to the amount of all
rents under this lease, lees the net rent, if any, collected by the Lessor on
reletting the Premises, which shall be due and payable by the Lessee to the
Lessor on the several days the Lessee will pay to the Lessor the amount of
deficiency then existing. Such net rent collected on re-letting by the Lessor
shall be computed by deducting from the gross rents collected all expenses
incurred by the Lessor in connection with the re-letting of the Premises or any
part thereof, exclusive of real estate and brokerage commissions, cost of
renovations or remodeling said Premises.

ARTICLE XVII.

EMINENT DOMAIN

            Should any part of the leased building be taken by any public
authority under the power of eminent domain, then the terms of this lease shall
cease on that part from the date of expropriation and the rent shall be paid up
to that day, and from that day the minimum rental shall be reduced in the
proportion to the amount of the building apace taken; provided however that
should twenty-five (25) percent or more of the Premises be taken by the power of
eminent domain by any public or quasi public authority, the Lessee shall have
the right to cancel and terminate this lease as of the date of such taking upon
giving to the Lessor notice in writing of such election within thirty (30) days
after the receipt by the Lessee from the Lessor of written notice that said
Premises have been so appropriated or taken.

            If Lessee should not elect to cancel this lease, Lessor shall, if
economically feasible, proceed with due diligence to restore the building on the
demised Premises remaining to a complete unit of like quality and character as
existed prior to such appropriation or taking and all rent shall be abated
pro-rata in proportion to the decrease of the usefulness of the demised Premises
to the Lessee so long as the Premises are suitable, in whole or in part, for use
and occupancy by reason of such restoration, and thereafter the rent shall be
reduced in the ratio that the ground floor area of the Part of the building
taken which is included with the demised Premises bears to the ground floor area
of the building which was included with the demised Premises before such taking.

ARTICLE XVIII.

DAMAGE TO PREMISES

            In the event the leased Premises are, partially damaged or destroyed
or rendered partially unfit for occupancy by fire, tornado or like casualty,
Lessee shall give immediate notice to Lessor who shall thereupon at Lessor's
expense repair the damage and restore the Premises to substantially the same
condition in which they were immediately prior to the happening of the casualty.
Lessor shall allow Lessee a fair diminution of rent during the time the Premises
are partially unfit for occupancy.

            In the event of reconstruction following total destruction, Lessee
shall pay no rent during the period of time Lessee is unable to occupy the
leased Premises

            In the event the leased Premises are destroyed more than twenty-five
(25%) percent or rendered wholly unfit for occupancy by fire, tornado or other
casualty, at Lessor's option, this lease shall terminate and the rent shall be
paid to the time of such destruction or casualty.

ARTICLE XIX.

LESSOR'S RIGHT OF INSPECTION

            The Lessor may, during the term of this lease at reasonable times,
enter to inspect the Premises, or to make any alterations or repairs to the
demised Premises that may be necessary for its safety or preservation, and may
show the Premises and building to others, and at any time within six months
immediately preceding the expiration of said term may affix to any suitable part
of said Premises a notice to remain affixed without hindrance or molestation.
Such notice shall not be placed on the show windows or entrance of the demised
Premises.

ARTICLE XX.

BROKER FEE

            Lessor and Lessee acknowledge that the Lessor engaged Noles-Frye
Realty, Inc. to assist it in connection with this transaction. The obligation to
pay Noles-Frye Realty shall be borne solely by the Lessor and shall not be
treated as an additional cost to be borne by the Lessee.

ARTICLE XXI.

NOTICES

            All notices required to be given Lessor by Lessee shall be addressed
to Lessor at address shown above, and all notices required to be given Lessee by
Lessor shall be addressed to Lessee at the mailing address of Lessee as set
forth in the first page of this lease.

ARTICLE XXII.

WAIVER

            Failure on, the part of Lessor to, exercise any right, privilege or
option herein granted upon the happening of any one or more defaults by Lessee
shall not constitute nor be construe as a waiver of the right, privilege or
option upon the happening of any subsequent or additional default.

ARTICLE XXIII

SPECIAL PROVISIONS

            Prior to move-in and occupancy, the Lessee, shall execute this
Lease, pay the first month's rent of five thousand and two hundred and fifty
($5,250) dollars and a security deposit of five thousand ($5.000) dollars. The
security deposit shall be held by the Lessor, and returned to the Lessee by the
Lessor at the end of the lease (together with any accrued simple interest),
provided that the Premises are left undamaged and broom clean and no material
defaults occurred during the Term of the Lease The total amount to be paid to
Noles-Frye Realty, Inc., at time of occupancy shall be ten thousand two hundred
and fifty ($10,250) dollars

ARTICLE XXIV

SUCCESSION

            The rights and obligations hereunder shall be binding upon and shall
be binding upon and shall inure to the benefit of the parties thereto, their
heirs and successor representatives and to the assigns and grantees of Lessor.

            IN WITNESS WHEREOF, this agreement has been signed in the presence
of the witnesses, whose names are hereunto subscribed, on this 6th day of
February, 2007.

2/8/07                                                             LESSOR

 

______________________                       PARKS WOOD PRODUCTS

Witness

                                                                        By: /s/
Harry F. Parks

                                                                        Name: 
Harry F. Parks

                                                                        Title: 
President

 

                                                                        LESSEE

 

______________________                       ISA REAL ESTATE, LLC

Witness

                                                                        By: /s/
Harry Kletter

                                                                        Name: 
Harry Kletter

                                                                        Title: 
President

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------